Title: From Benjamin Franklin to Henry Laurens, 6 July 1783
From: Franklin, Benjamin
To: Laurens, Henry


          
            Dear Sir,
            Passy, July 6. 1783.
          
          We have been honoured with several of your Letters, and we have talk’d of writing to
            you, but it has been delayed. I will therefore write a few Lines in my private
            Capacity.
          Our Negociations go on slowly, every Proposition being sent to England, & Answers
            not returning very speedily.
          Capt. Barney arrived here last Wednesday, & brought Dispatches for us as late as the first of June. The Preliminary
            Articles are ratified. But General Carleton, in Violation of those Articles, has sent
            away a great Number of Negroes, alledging that Freedom having been
            promised them by a Proclamation, the Honour of the Nation was concern’d, &c. Probably another Reason may be, that if
            they had been restor’d to their Masters, Britain could not have hop’d anything from such
            another Proclamation hereafter.—
          Mr Hartley call’d yesterday to tell us, that he had receiv’d a Letter from Mr Fox,
            assuring him that our Suspicions of affected Delays or Change of System on their Side
            were groundless; & that they were sincerely desirous to finish as soon as
              possible. If this be so, and your
            Health will permit the Journey, I could wish your Return as soon as possible. I want you
            here on many Accounts, and should be glad of your Assistance in considering and
            answering our public Letters. There are Matters in them of which I cannot conveniently
            give you an Account at present.—
          Nothing could be more seasonable than Success in the Project you proposed, but we have now very little Expectation.
          Please to give my Love to your valuable & amiable Son & Daughter, and believe me with sincere Esteem and
            Affection, Dear Sir, Your most obedient & most humble Servant
          
            B Franklin
            Henry Laurens Esqr
          
         
          Endorsed: Doctr Franklin 6th July 1783
            Recd. & Answd 17th
        